DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 (1) Applicant's arguments filed 4/30/2020, on Page 6, regarding the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that “vehicle fuel cells are not operated by the human mind. Nor can they be.” However, as recited, applicant’s claim invention involves the predictive operation of a fuel cell of a vehicle comprising the steps of detecting, predicting, and adapting a parameter. Due to the claim language used, the steps of each limitation do not involve any physical practical application that precludes the predictive operation of a fuel cell of a vehicle from being performed in the mind. Furthermore, the recitation of “the fuel cell that is currently operated to power the vehicle,” does not indicate that the inventive step involves physically operating the fuel cell, but rather the environment in which the adapting step is performed.
For example, a human can detect a parameter of driving behavior in mind. There is no recitation of a non-generic computer component to physically perform this step and incorporate it into a practical application. In another example, a human can predict a parameter of the fuel cell in mind based on what the human detected in the previous step. There is no recitation of a non-generic computer component to physically perform this step and incorporate it into a practical application. In a further example, a human can physically adapt or adjust an operating parameter of the fuel cell. The mere nominal recitation of a fuel cell or the vehicle does not take the claim limitations out of the mental process grouping, as the fuel cell or the vehicle are not physically performing an action or causing the steps to happen. Or in other words, there is no recitation of a non-generic computer component to physically 
(2) Applicant's arguments on Page 8 Lines 20-25, regarding the 35 USC 102 rejection have been fully considered but they are not persuasive. The applicant points out that the stop-time-second-mode occurs while the ignition switch is OFF, or in other words, “the fuel cell stack is not currently operated to power the vehicle.” However, Wake teaches in Paragraph 0113 that the ECU 70 (power generation control unit) has a function of operating the fuel cell system 1 in the normal-time first mode (normal-time mode), the normal-time second mode (normal-time drying mode), the stop-time first mode (stop-time mode), the stop-time second mode (stop-time drying mode) and the stop-time third mode (stop-time drying mode). Regardless of whether the ignition is on or off for each of the different modes, the ECU has a function of operating the fuel cell system, thus meeting the limitations of the applicant’s claimed invention.
Moreover, the normal-time-first-mode occurs while the ignition switch is ON as taught in Paragraph 0111, “the ECU 70 is adapted to determine that flooding is possibly generated (present), at the normal time during which the IG 61 continues to be turned on, when the retained water quantity is equal to or more than a first predetermined value (flooding threshold) (see FIG. 2, S101).” Wake teaches in Paragraph 0046 that in the above control method for a fuel cell system as discussed in the office action, when a determination that a large quantity of water is retained in the anode system is made based on the quantity of anode system retained water, by means of the power generation control unit, executing the normal-time drying mode or the stop-time drying mode. Wake goes on to teach in Paragraph 0047 that it is possible to provide a fuel cell system which decreases retained water in a fuel cell at a normal time and a stop time of the system without enlarging the size of the system, and a control method for the fuel cell system. All of which indicates adapting at least one current setpoint 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of detecting an external parameter; predicting an operating parameter; and adapting a current setpoint operating parameter. The detecting limitation, as drafted, is a process that, under their broadest reasonable interpretation, cover performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a human detecting a parameter of driving behavior, in the mind, from the use of their vision and then predicting, in the mind, the parameter of the fuel cell, wherein the human physically adapts or adjusts the parameters of the fuel cell. The mere nominal recitation of a fuel cell or the vehicle that is operate does not take the claim limitations out of the mental process grouping.
Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: The claim does not recite a non-generic computer component to perform the steps. The detecting, predicting, and adapting steps are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra solution. 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the claimed invention lacks the recitation of additional elements to amount the detecting, predicting and adapting steps to no more than mere instructions. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wake (US20150125767A1).
Regarding claim 1, Wake teaches the method for predictive operation of a fuel cell of a vehicle, the method comprising the steps of: 
see Paragraph 0136 for determining (corresponds to detecting) that it is wintertime, for example, based on an ambient temperature at the stop time of the fuel cell system 1, location information on the vehicle obtained from GPS information (corresponds to detected navigation information), weather information or calendar information); 
predicting at least one operating parameter of the fuel cell based on the at least one external parameter (see Paragraph 0033 for in the above fuel cell system, a target moisture quantity when predicting that a next actuation of the system is a low-temperature actuation (corresponds to predicting an operating parameter of the fuel cell) in a case of detecting a system stop instruction may desirably be smaller than a target moisture quantity when predicting that a next actuation of the system is not a low-temperature actuation; see also Paragraph 0136 for the ECU 70 (low-temperature actuation prediction unit) (corresponds to predicting an operating parameter of the fuel cell) that is adapted to predict that the next actuation is possibly a low-temperature actuation when determining that it is wintertime, for example, based on an ambient temperature at the stop time of the fuel cell system 1, location information on the vehicle obtained from GPS information (corresponds to external parameter), weather information or calendar information); 
and adapting at least one current setpoint operating parameter of the fuel cell (see Paragraph 0037 for when the actual retained water quantity is equal to or more than the flooding threshold at a time of detection of a system stop instruction, by means of the power generation control unit, causing the system to be actuated in a stop-time drying mode in which the fuel cell is caused to generate electric power while being dried more than in the normal-time drying mode until the actual retained water quantity is decreased to a target retained water quantity; see also Paragraph 0043 for in the above control method of a fuel cell system, the control method may further include a step of, by means of the power generation control unit, setting a current value (corresponds to adapting at least one current setpoint operating parameter of the fuel cell) of the fuel cell in the stop-time drying mode to a stop-time current value, the stop-time current being consumable in a stopped state of a vehicle), according to which the fuel cell is currently operated to power the vehicle (see Paragraph 0113 wherein the ECU 70 (power generation control unit) has a function of operating the fuel cell system 1 in the normal-time first mode (normal-time mode), the normal-time second mode (normal-time drying mode), the stop-time first mode (stop-time mode), the stop-time second mode (stop-time drying mode) and the stop-time third mode (stop-time drying mode). Regardless of whether the ignition is on or off for each of the different modes, the ECU has a function of operating the fuel cell system, thus meeting the limitations of the applicant’s claimed invention), on the basis of the at least one predicted operating parameter (see also Paragraph 0045 for in the above control method of a fuel cell system, a target moisture quantity when predicting that a next actuation of the system is a low-temperature actuation (corresponds to the basis of the at least one predicted operating parameter) in a case of detecting a system stop instruction may be smaller than a target moisture quantity when predicting that a next actuation of the system is not a low-temperature actuation).  
Regarding claim 2, Wake teaches the method as claimed in claim 1, wherein a setpoint operating parameter is the setpoint moisture content of the fuel cell (see Paragraph 0140 for the stop-time second mode is set to be executed until the quantity of retained water (corresponds to the setpoint moisture content of the fuel cell) reaches a stop-time second target value. The stop-time second target value is set to be smaller than the stop-time first target value (stop-time second target value<stop-time first target value)), and the setpoint moisture content is reduced before the end of a journey (see Paragraph 0144 for a target moisture quantity (stop-time third target value) (target moisture quantity also corresponds to setpoint moisture content) when determining that the next system actuation is a low-temperature actuation at the time of detection of the OFF signal (system stop instruction) of the IG 61 is set to be smaller (corresponds to reducing the target moisture quantity/moisture content before the end of a journey) than a target moisture quantity (stop-time second target value) when determining that the next system actuation is not a low-temperature actuation; see also Paragraph 0012 for the fuel cell that is caused to generate electric power while being dried (corresponds to while the vehicle is powered/before the end of a journey) more than in the normal-time mode until the actual retained water quantity is decreased to a target retained water quantity).  
Regarding claim 3, Wake teaches the method as claimed in claim 1, wherein the setpoint moisture content is adapted to take into account a storage location of the fuel cell (see Paragraph 0035 for in the above fuel cell system, the system may further include an anode system that includes a fuel gas storage unit in which fuel gas is stored, a fuel gas supply passage through which fuel gas flows from the fuel gas storage unit toward the fuel cell (inherently includes a storage location of the fuel cell), a fuel gas discharge passage through which fuel gas from the fuel cell flows, a fuel gas circulation passage which connects the fuel gas supply passage and the fuel gas discharge passage to each other and allows fuel gas to circulate therethrough, and a discharge valve which discharges gas in the fuel gas discharge passage to an outside of the system, and the retained water quantity grasping unit may desirably detect or estimate a quantity of anode system retained water retained in the anode system (corresponds to retained water quantity/setpoint moisture content taking into account the fuel cell storage location as discussed above), and when a determination that a large quantity of water is retained in the anode system is made based on the quantity of anode system retained water, the power generation control unit may desirably execute the normal-time drying mode or the stop-time drying mode).  
Regarding claim 4, Wake teaches the method as claimed in claim 3, wherein before an end of a journey, the setpoint moisture content of the fuel cell is reduced if it is to be assumed that a frost start see Paragraph 0034 for since a target moisture quantity when predicting that a next actuation of the system is a low-temperature actuation in a case of detecting a system stop instruction is smaller than a target moisture quantity when predicting that a next actuation of the system is not a low-temperature actuation (corresponds to a cold start), retained water in a case of predicting that a next actuation of the system is a low-temperature actuation becomes smaller in quantity. This makes the retained water hard to freeze (corresponds to reducing the setpoint moisture content in order to prevent freezing when a frost start/cold start is predicted) during the system stop and makes it possible to prevent deterioration in the MEA).  
Regarding claim 5, Wake teaches the method as claimed in claim 2, wherein the setpoint moisture content and/or a duration of the reduction is adapted to take into account a predicted storage location of the fuel cell and/or the predicted ambient temperature (see Paragraph 0033 for in the above fuel cell system, a target moisture quantity when predicting that a next actuation of the system is a low-temperature actuation (corresponds to the setpoint moisture content) in a case of detecting a system stop instruction may desirably be smaller than a target moisture quantity when predicting that a next actuation of the system is not a low-temperature actuation; see also Paragraph 0136 for the ECU 70 (low-temperature actuation prediction unit) (corresponds to predicting an operating parameter of the fuel cell) that is adapted to predict that the next actuation is possibly a low-temperature actuation when determining that it is wintertime, for example, based on an ambient temperature (corresponds to taking into account ambient temperature) at the stop time of the fuel cell system 1, location information on the vehicle obtained from GPS information, weather information or calendar information).  
Regarding claim 6, Wake teaches the method as claimed in claim 1, wherein a change in the at least one setpoint operating parameter is based on a predicted load range and a dynamic requirement (see Paragraph 0106 for the range in which the target current value is equal to or less than a predetermined target current value (corresponds to a predicted load range) exhibits a relationship in which, with an increase in the target current value, the increment of retained water becomes small (corresponds to a change in the at least one setpoint operating parameter). This is because, with an increase in the target current value, the flow rates of hydrogen and air flowing through the fuel cell stack 10 are increased (corresponds to a dynamic requirement) and the quantity of retained water pushed by hydrogen and air out of the fuel cell stack 10 becomes larger than the quantity of generated water generated with the power generation).  
Regarding claim 7, Wake teaches the method as claimed in claim 1, wherein the fuel cell, and/or a fuel cell system comprising the fuel cell, functions itself as a buffer for moisture (see Paragraph 0066 for when the fuel cell stack 10 thus generates electric power, portion of moisture (water vapor) generated in the cathode permeates the electrolyte membrane to move toward the anode (corresponds to a buffer for moisture)), cooling capacity forPage 2 of 9Serial No. 15/449,016 Attorney Docket No. 080437.69673USa predictive operating mode of the fuel cell (see Paragraph 0094 for when the refrigerant pump 41 operates in response to an instruction (corresponds to an instruction for a predictive operating mode) from the ECU 70, the refrigerant (corresponds to the cooling capacity) circulates by way of the refrigerant passage 14 and the radiator 42, thereby appropriately cooling the fuel cell stack 10).  
Regarding claim 9, Wake teaches the method as claimed in claim 1, wherein in the case of predicted operation in an upper load range of the fuel cell: the setpoint temperature of the fuel cell and/or a maximum nitrogen oxide partial pressure at the anode are/is reduced, and/or the setpoint moisture content of the fuel cell and/or the setpoint fuel partial pressure at the anode are/is increased (see Paragraph 0115-0116 the normal-time first mode is a mode in which hydrogen and air are normally supplied in response to the accelerator opening degree and the fuel cell stack 10 is caused to normally generate electric power in response to the accelerator opening degree (required load). Note that the normal-time first mode exhibits a relationship in which, with an increase in the accelerator opening degree (corresponds to an upper required load range), a target anode pressure and a target cathode pressure become high (corresponds to increased pressure at the anode), a target anode gas flow rate (target hydrogen flow rate) and a target cathode gas flow rate (target air flow rate) become high, and a target output of the fuel cell stack 10 becomes large), and/or in the case of predicted operation in a lower load range of the fuel cells the setpoint temperature of the fuel cell and/or the maximum nitrogen oxide partial pressure at the anode are/is increased, and/or the setpoint moisture content of the fuel cell and/or the setpoint fuel partial pressure at the anode are/is reduced.  
Regarding claim 10, Wake teaches the method as claimed in claim 1, wherein for the predictive operation of the fuel cell various operating modes are provided, wherein at least two operating modes in at least one characteristic curve differ for at least one setpoint operating parameter, and wherein the various operating modes are provided for various load ranges and various dynamic requirements (see Figure 4 for the normal time first mode and the normal time second mode (corresponds to the characteristic curves that differ for the two operating modes (which relates to the various load ranges in accordance with the accelerator opening and the various dynamic requirements in accordance with the target anode pressure, and gas flow rate as taught in Paragraph 0015) as a function of retained water/moisture per unit time)), and wherein an operating mode of the fuel cell is selected as a function of a predicted load range and a predicted dynamic requirement (see Figure 2 and Paragraph 0115-0116 for the operating mode that is selected based on the predicted load range and dynamic requirement as it pertains to accelerator opening degree and the various target rates).  
Regarding claim 11, see claim 1.  
Regarding claim 12, Wake teaches the method as claimed in claim 11, further comprising the step of: adapting a ratio of the setpoint capacity of the fuel cell to the setpoint capacity of a high-voltage accumulator (see Paragraph 0096 for battery 53) as a function of the at least one external parameter (see Paragraph 0029 for when the stop-time current value is set to the maximum value (upper limit) of a current which is consumable in the stopped state of the vehicle, self-generated heat of the fuel cell associated with the power generation is increased (corresponds to a ratio of the upper limit/setpoint capacity to the increased power generation/setpoint capacity of a high-voltage accumulator), thereby making it possible to facilitate drying (corresponds to at least one external parameter) of the fuel cell and finish the system stop processing early).  
Regarding claim 13, Wake teaches the method as claimed in claim 12, wherein the ratio of the setpoint capacity of the fuel cell to the setpoint capacity of the high- voltage accumulator is adapted as a function of the operating mode of the fuel cell (see Paragraph 0029 for when the stop-time current value is set to the maximum value (upper limit) of a current which is consumable in the stopped state of the vehicle, self-generated heat of the fuel cell associated with the power generation is increased (corresponds to a ratio of the upper limit/setpoint capacity to the increased power generation/setpoint capacity of a high-voltage accumulator), thereby making it possible to facilitate drying (corresponds to at least one external parameter) of the fuel cell and finish the system stop processing early; see also Figure 4 as it relates to a function of the different operating modes) and/or of the storage location.  
Regarding claim 14, Wake teaches method as claimed in claim 11, comprising the step of: reducing consumption and/or switching off at least one energy consumer (see Paragraph 0032 for since the target moisture quantity in the normal-time drying mode is larger than the target moisture quantity in the stop-time drying mode, actuation time in the normal-time drying mode is shorter than in the stop-time drying mode, thereby making it possible to decrease energy (corresponds to reducing consumption) required for actuation in the normal-time drying mode to be smaller than in the stop-time drying mode; see also Paragraph 0097 for the motor 51 is connected via the electric power controller 52 to output terminals (not shown) of the fuel cell stack 10. The battery 53 is connected to the electric power controller 52. Note that an inverter (PDU: Power Drive Unit) is provided between the motor 51 and the electric power controller 52, and a contactor (ON/OFF switch) (corresponds to switching off at least one energy consumer) is provided between the electric power controller 52 and the fuel cell stack 10).  
Regarding claim 16, Wake teaches the method as claimed in claim 1, wherein the at least one predicted operating parameter comprises a predicted load range and a predicted dynamic requirement (see Paragraph 0106 for the range in which the target current value is equal to or less than a predetermined target current value (corresponds to a predicted load range) exhibits a relationship in which, with an increase in the target current value, the increment of retained water becomes small (corresponds to a change in the at least one setpoint operating parameter). This is because, with an increase in the target current value, the flow rates of hydrogen and air flowing through the fuel cell stack 10 are increased (corresponds to a predicted dynamic requirement) and the quantity of retained water pushed by hydrogen and air out of the fuel cell stack 10 becomes larger than the quantity of generated water generated with the power generation; Examiner notes that “load range” and “dynamic requirement” is broad and is interpreted broadly).  
Regarding claim 17, see claim 16.
Regarding claim 18, Wake teaches the method as claimed in claim 1, wherein the at least one external parameter further presents environmental information (see Paragraph 0136 for weather information (corresponds to environmental information)).  
Regarding claim 19, see claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wake in view Yoshida (US20060003205A1).
Regarding claim 8, Wake teaches the method as claimed in claim 7, wherein before predicted operation of the fuel cell in an upper load range: the setpoint operating temperature of the fuel cell is lowered (see Paragraph 0137 for the ECU 70 can also predict that the next actuation is a low-temperature actuation when predicting that a next actuation temperature is equal to or lower than a predetermined temperature; see also Paragraph 0108 for all of the modes including a normal-time first mode and the like exhibit a relationship in which when a temperature of the fuel cell stack 10 decreases, the increment of retained water becomes large. This is because, with a decrease in the temperature (corresponds to lowering the setpoint operating temperature of the fuel cell as seen in Figure 4) of the fuel cell stack 10, a temperature of moisture decreases to make dew condensation water easy to be generated) and/or additional cooling capacity which is not necessary for the instantaneous operation is made available and is buffered in a cooling system of the fuel cell system, and/or additional moisture which is not necessary for the instantaneous operation is introduced into the fuel cell and is buffered in the fuel cell, but fails to teach of an uphill journey.
However, Yoshida teaches predicted operation of the fuel cell in an upper load range of an uphill journey (see Paragraph 0020 for the “prediction related to a route of the mobile unit” may be, for example, a case where the route information provided by the navigation system indicates that there is an uphill slope in the traveling direction, or that the mobile unit is entering a speedway, or that the number of lanes will increase, or that the speed limit will be increased. In such cases, drivers are likely to depress the accelerator pedal. Thus, an increase in the requested electric power can be anticipated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell system with external parameters relating to accelerator depression and lowering the fuel cell temperature, as taught by Wake, using the uphill slope route information functionality, as taught by Yoshida, for the purpose of indicating an increase in the requested electric power can be anticipated (see Paragraph 0020 of Yoshida).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wake in view of Sakajo (US20070144183A1).
Regarding claim 15, Wake teaches elements of the present invention but fails to explicitly teach the method as claimed in claim 14, wherein an energy consumer is a passenger-compartment air conditioning system of the vehicle, and in the case of predicted operation in an upper load range, a capacity of the passenger-compartment air conditioning can already be reduced or switched off before 
However, Sakajo teaches the method as claimed in claim 14, wherein an energy consumer is a passenger-compartment air conditioning system of the vehicle, and in the case of predicted operation in an upper load range, a capacity of the passenger-compartment air conditioning can already be reduced or switched off before operation in the upper load range, with the result that more cooling capacity can be fed to the at least one fuel cell (see Paragraph 0055-0056 for If there is a possibility of increasing the amount of hydrogen to be supplied to the fuel cell stack during driving of the electric motorcar, because it is predicted to increase the amount of producing the liquid air by heat exchange to the low temperature hydrogen, it is possible to set the reference level L1 to a lower value for expanding the application range of the liquid air (corresponds to feeling the cooling capacity to the at least one fuel cell based from the predicted increase). When the judgment result indicates that the liquid surface level LAIR exceeds the reference level L1 (“YES” in Step S12), the ECU decides that the liquid air in the second storage container 12 can be used for cooling the compartment in the electric motorcar (wherein the compartment corresponds to a passenger-compartment as discussed in Paragraph 0045 for supplying the air obtained through the low temperature air supply line 28 into a desired part in the compartment. For example, the low temperature air supply line 28 is so arranged or placed that the cooling air is directly supplied to the front face of a driver of the electric motor car). The ECU 32 calculates the necessary cooling capability based on the cooling request signal transferred from the air conditioning ECU (not shown), and then determines the supply amount (cc/m) of the liquid air (Step S13) (corresponds to the ability to reduce or switching off the air conditioning based on the cooling request)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Wake, using the passenger-see Paragraph 0002 of Sakajo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eschenbach (US 20160240869 A1) teaches A motor vehicle including a fuel cell system having multiple fuel cells that are stacked into a fuel cell stack and a first water cooling circuit for cooling the fuel cell stack. The first water cooling circuit has a water tank system with a first water tank, a first water delivery device that is arranged between the first water tank and the fuel cell stack and a water separator that is arranged between the fuel cell stack and the first water tank. The fuel cell system furthermore has a first control device. The first control device is equipped to regulate a filling level of the first water tank as a function of signals and/or data of the motor vehicle state and/or of the motor vehicle surroundings. 
Roederer (US 20130024051 A1) teaches a device for controlling the air humidity of a fuel cell, a fuel cell system, a method for controlling the air humidity of a fuel cell, the use of a fuel cell system of this type in an aircraft, and an aircraft comprising at least one engine, at least one electrical load and at least one fuel cell system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665